Exhibit 10.14
ABITIBIBOWATER INC.
TIME-BASED VESTING
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of [Insert
Date] (the “Date of Grant”) is made by and between AbitibiBowater Inc., a
Delaware corporation (the “Company”), and                      (“Participant”).
     WHEREAS, the Company has adopted the AbitibiBowater Inc. 2008 Equity
Incentive Plan (the “Plan”), pursuant to which restricted stock units may be
granted in respect of shares of the Company’s common stock, par value $1.00 per
share (“Stock”); and
     WHEREAS, the Human Resources and Compensation Committee of the Company (the
“Committee”) has determined that it is in the best interests of the Company and
its stockholders to grant the restricted stock unit award provided for herein to
Participant subject to the terms set forth herein.
     NOW, THEREFORE, for and in consideration of the premises and the covenants
of the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1. Grant of Restricted Stock Unit.
     (a) Grant. The Company hereby grants to Participant [                    ]
restricted stock units (the “RSUs”), on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. Each RSU represents the
right to receive payment in respect of one share of Stock as of the Settlement
Date, to the extent the participant is vested in such RSUs as of the Settlement
Date, subject to the terms of this Agreement and the Plan.
     (b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.
     (c) Approval of the Plan. The RSUs granted under this Agreement are subject
to the Plan being approved by the shareholders of the Company, as set forth in
the Plan. If the shareholders do not approve the Plan, then the RSU granted
under this Agreement shall become automatically void and of no further force or
effect.
     (d) Acceptance of Agreement. Unless you notify your local human resources
department in writing within 14 days after the Date of Grant that you do not
wish to accept this Agreement, you will be deemed to have accepted this
Agreement and will be bound by the terms of the Agreement and the Plan.
2. Terms and Conditions.
     (a) Vesting. Subject to continued employment or service with the Company,
the RSUs shall vest if the Participant is actively employed or in service with
the Company on December 31, 2010 (the “Vesting Date”).
     (b) Settlement. The obligation to make payments and distributions with
respect to RSUs shall be satisfied through cash payments (the “settlement”) and
the settlement of the RSUs, may be subject to such conditions, restrictions and
contingencies as the Committee shall determine. The RSUs shall be

 



--------------------------------------------------------------------------------



 



settled as soon as practicable after the RSUs vest (the “Settlement Date”), but
in no event later than March 15, 2011. Notwithstanding the foregoing, the
payment dates set forth in this Section 2(b) have been specified for the purpose
of complying with the provisions of Section 409A of the Internal Revenue Code
(“Section 409A”). To the extent payments are made during the periods permitted
under Section 409A (including any applicable periods before or after the
specified payment dates set forth in this Section 2(b)), the Company shall be
deemed to have satisfied its obligations under the Plan and shall be deemed not
to be in breach of its payments obligations hereunder.
     (c) Dividends and Voting Rights. The right to dividends (including
extraordinary dividends if so determined by the Committee) declared and paid to
other shareholders shall be accrued during the vesting period and paid in cash
to the Participant (based on the number of RSUs vested) upon the Vesting Date,
less any applicable withholding taxes. No dividends shall be accrued for the
benefit of the Participant with respect to record dates occurring prior to the
Date of Grant, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited the RSUs. The Participant shall
not be a shareholder of record with respect to the RSUs and shall have no voting
rights with respect to the RSUs.
3. Termination of Employment or Service with the Company.
     (a) Retirement. (i) If the Participant’s employment or service with the
Company terminates as a result of (i) “Retirement”, or (ii) involuntary
termination by the Company when the Participant would otherwise be eligible for
Retirement as of the date of such termination (or following the expiration of
any applicable severance period), then the Participant’s RSUs shall continue to
vest as if the Participant remained an active employee; provided that if the
Participant dies prior to the date that the RSUs vest, the Participant shall be
treated in accordance with Section 3(c). The term “Retirement” shall mean
termination of employment at a time when the Participant qualifies for the
payment of benefits immediately due to the participant’s status as a “retired”
employee under any qualified or registered defined benefit pension plan
maintained by the Company (or would so qualify if the Participant was a
participant in such plan).
     (b) Termination by the Company without Cause. If the Participant’s
employment or service with the Company is involuntarily terminated without
Cause, other than on account of Disability, Retirement, or eligibility for
Retirement on the date of termination, then the Participant shall become vested
in a prorated number of RSUs. The Participant’s prorated RSUs shall be
determined by multiplying the RSUs by a fraction the numerator of which shall be
the number of days elapsed from January 1, 2008 until the date of the
Participant’s termination (including any applicable severance period) and the
denominator of which shall be 1096.
     (c) Death. If the Participant’s employment or service with the Company
terminates due to the Participant’s death, then the Participant shall become
vested in a prorated number of RSUs. The Participant’s prorated RSUs shall be
determined by multiplying the RSUs by a fraction the numerator of which shall be
the number of days elapsed from January 1, 2008 until the Participant’s death
and the denominator of which shall be 1096.
     (d) Disability. If the Participant’s employment or service with the Company
terminates due to the Participant’s Disability, then the Participant shall
become vested in a prorated number of RSUs. The Participant’s prorated RSUs
shall be determined by multiplying the RSUs by a fraction the numerator of which
shall be the number of days elapsed from January 1, 2008 until the termination
by the Company due to the Participant’s Disability (for the avoidance of doubt,
the RSU shall continue vesting during any applicable short-term disability
period prior to termination of employment) and the denominator of which shall be
1096.
     (e) Termination by the Company for Cause. If the Participant’s employment
or service with the Company terminates for Cause, then the entire RSU shall
immediately terminate.
     (f) Other Termination. If the Participant’s employment or service with the
Company terminates other than as otherwise described in the foregoing provisions
of this Section 3, then any outstanding RSUs shall immediately terminate.

2



--------------------------------------------------------------------------------



 



Notwithstanding anything contained to the contrary in this Section 3, in no
event shall any RSUs be settled prior to the Vesting Date.
4. Compliance with Legal Requirements. The granting and settlement of the RSU,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable federal, state, local and foreign laws, rules and regulations
and to such approvals by any regulatory or governmental agency as may be
required.
     (a) Transferability. Unless otherwise provided by the Committee in writing,
the RSU shall not be transferable by Participant other than by will or the laws
of descent and distribution.
     (b) No Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Stock subject to this RSU.
     (c) Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable federal, state, local and foreign taxes, and the
Committee may condition the settlement of the RSUs on satisfaction of the
applicable withholding obligations.
5. Miscellaneous.
     (a) Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
     (b) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
     (c) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
     (d) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
     (e) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the Participant’s estate shall be deemed
to be Participant’s beneficiary.
     (f) Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
     (g) Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or

3



--------------------------------------------------------------------------------



 



waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto, except for any changes permitted
without consent under Section 9 of the Plan.
     (h) Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
     (i) Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
          IN WITNESS WHEREOF, the Company has executed this Agreement as of the
day first written above.

            ABITIBIBOWATER, INC.
      By:                                                                     
Name:           Title:        

4